DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                NORMAN GLAVAS and LUBA GLAVAS,
                          Appellants,

                                    v.

   U.S. BANK NATIONAL ASSOCIATION AS TRUSTEE FOR CMALT
  REMIC SERIES 2007-A6-REMIC PASS-THROUGH CERTIFICATES
                      SERIES 2007-A6,
                          Appellee.

                              No. 4D16-2349

                          [January 25, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Susan R. Lubitz, Judge; L.T. Case No. 2015CA003022.

  Jonathan Kline of Jonathan Kline, P.A., Weston, for appellants.

  David Rosenberg, Cynthia L. Comras and Jarrett Cooper of Robertson,
Anschutz & Schneid, P.L., Boca Raton, for appellee.

PER CURIAM.

   Affirmed.

WARNER, MAY and DAMOORGIAN, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.